UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 99-7203



In Re: CHRISTOPHER LANE PITMAN,

                                                         Petitioner.



          On Petition for Writ of Mandamus.   (CR-96-12)


Submitted:   November 18, 1999         Decided:    November 24, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Christopher Lane Pitman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher Pitman has filed a petition for a writ of mandamus

from this court seeking to have this court recommend that Pitman

serve his federal sentence concurrently with his state sentence,

recommend removal of the federal detainer lodged against him, and

declare that he has satisfied his federal term of imprisonment.

Mandamus is a drastic remedy to be used only in extraordinary cir-

cumstances.   See Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976).   Mandamus relief is only available when there are no

other means by which the relief sought could be granted, see In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may not be used as a

substitute for appeal.   See In re Catawba Indian Tribe, 973 F.2d

1133, 1135 (4th Cir. 1992).     The party seeking mandamus relief

carries the heavy burden of showing that he has “no other adequate

means to attain the relief he desires” and that his entitlement to

such relief is “clear and indisputable.”     Allied Chem. Corp. v.

Daiflon, Inc., 449 U.S. 33, 35 (1980).   Pitman has not made such a

showing.   Accordingly, we deny Pitman’s motion to proceed in forma

pauperis and his petition for mandamus relief.    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                   PETITION DENIED


                                  2